Citation Nr: 1110687	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  06-06 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas




THE ISSUES

1.  Entitlement to service connection for a claimed left eye disorder.  

2.  Entitlement to service connection for claimed asbestosis.  

3.  Entitlement to service connection for a claimed left foot disorder.  

4.  Entitlement to service connection for claimed upper right leg contusion and scarring.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from May 1990 to March 1996, with service in the National Guard from June 1989 to September 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the RO.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing at the RO in January 2007.  

In August 2007 and January 2010, the Board remanded the matters on appeal for additional development of the record.  



FINDINGS OF FACT

On February 7, 2011, prior to the promulgation of a decision in this appeal, a written statement from the Veteran's representative was received by VA and indicated that the Veteran wished to withdraw his appeal as to the claims of service connection for a left eye disorder, asbestosis, left foot disorder, and upper right leg contusion and scarring.      




CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claims of service connection for a left eye disorder, asbestosis, left foot disorder, and upper right leg contusion and scarring are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2010).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On February 7, 2011, prior to the promulgation of a decision in this appeal, a written statement from the Veteran's representative was received by VA.   The representative stated that it was the Veteran intention to withdraw his appeal as to all issues.  These are claims of service connection for a left eye disorder, asbestosis, left foot disorder, and upper right leg contusion and scarring. 

Hence, as there is no allegation of error of fact or law remaining for appellate consideration on this matter, the Board does not have jurisdiction to consider the appeal at this time. 



ORDER

The appeal as to the claims of service connection for a left eye disorder, asbestosis, left foot disorder, and upper right leg contusion and scarring is dismissed.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


